In accordance with the provisions of Article III, Section 3.5 of its bylaws the Rhode Island Bar Association has made petition that certain attorneys be suspended from the practice of law.
Therefore, each of the following persons having failed to pay his dues as required by said bylaws is ordered to appear before this court on Friday, October 10, 1975, at 9:30 a. m., to show cause, if any he has, why he should not be suspended for failure to pay dues as required:
Vincent J. Baccari
Aram K. Berberian
Andrew A. Bucci
Edward F. Choiniere
Anthony DelGuidice
John A. O’Neill, Jr.
James E. Pitoehelli, Jr.
Edward J. Radio
Arnold A. Zoglio, Jr.
William H. Kelley.